FILED
                            NOT FOR PUBLICATION                                JAN 04 2011

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                         U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                          No. 10-10040

               Plaintiff - Appellee,               D.C. No. 4:08-cr-01085-DCB

  v.
                                                   MEMORANDUM *
CARLOS GONZALEZ-SALMERON,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Arizona
                     David C. Bury, District Judge, Presiding

                           Submitted December 14, 2010 **

Before:        GOODWIN, WALLACE, and CLIFTON, Circuit Judges.

       Carlos Gonzalez-Salmeron appeals from the 34-month sentence imposed

following his jury-trial conviction for re-entry after deportation, in violation of 8

U.S.C. § 1326. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Gonzalez-Salmeron contends that the district court procedurally erred by not

adequately considering all the 18 U.S.C. § 3553(a) sentencing factors. The district

court did not procedurally err. See United States v. Carty, 520 F.3d 984, 993 (9th

Cir. 2008) (en banc). Gonzalez-Salmeron also contends that the sentence was

substantively unreasonable. In light of the totality of the circumstances, the district

court’s sentence within the Guidelines range is substantively reasonable. See id.

      AFFIRMED.




                                           2                                    10-10040